Filed 02/18/20                                                             Case 20-20897                                                                     Doc 1
                                                                                                                                        FDIIS
    United States Bankruptcy Court for the:                                                                                         HLED
   EASTERN DISTRICT OF CALIFORNIA
                                                                                                                                  FEB 182020
   Case number       (if known)
                                                                                 Chapter you are filing under:
                                                                                 I Chapter 7                             INITED STATES BANKRUPTCY COUP4T
                                                                                                                         EASTERN DISTRICT CF CAUFORN IA
                                                                                 o Chapter 11
                                                                                 o Chapter 12
                                                                                 o Chapter 13                                    0 Check if this an
                                                                                                                                      amended filing




  Official Form 101
  Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
  The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
  case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a
                                                                                                                                    car," the answer
  would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
                                                                                                                                  Debtor 2 to distinguish
  between them. In joint cases, one of the spouses must report Information as Debtor I and the other as Debtor 2.
  all of the forms.                                                                                                The same person must be Debtor I in


  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
  more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
  every question.


             Identify Yourself

                                      About Debtor I                                                  About Debtor 2 (Spouse Only in a Joint Case)
   1. Your full name

        Write the name that is on     Kyla
        your government-issued        First name
        picture identification (for                                                                   i-irst name
        example, your drivers         Nicole
        license or passport).
                                      Middle name                                                     Middle name
       Bring your picture
       identification to your         Feuillardet
       meeting with the trustee.      Last name and Suffix (Sr., Jr., II, Ill)                        Last name and Suffix (Sr., Jr., II, Ill)




       All other names you have
       used in the last 8 years
       Include your married or
       maiden names.



       Only the last 4 digits of
       your Social Security
       number or federal
                                        x--6221
       Individual Taxpayer
       Identification number
       (ITIN)




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                age 1
Filed 02/18/20                                                         Case 20-20897                                                                               Doc 1
   Debtor 1
                                                                                                           Case number   (if known)




                                    About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

        Any business names and
        Employer Identification
        Numbers (EIN) you have      I I have not used any business name or EINs.                  0 I have not used any business name or EINs.
        used in the last 8 years

        Include trade names and     Business name(s)                                              Business name(s)
        doing business    names                  /

                                    EINs                                                          EINs




       Where you live      I                                                                      If Debtor 2 lives at a different address:

                                    21980 Buena Oak Way           I
                                    Anderson, CA 96007
                                    Number, Street, Citiv, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                    Shasta
                                    County                                                        County

                                    If your mailing address is different from the one            ., If Debtor 2s mailing address is different from yours, fill it
                                    above, fill it in her. Note that the court will send any       in here. Note that the court will send any notices to this
                                    notices to you at this mailing address,                        mailing address.



                                    Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




       Why you are choósin          Check one:                                                    Check one:
       this district to file' for
       bankruptcy                   I      Over the last 180 days before filing this petition,    0        Over the last 180 days before filing this petition, I
                                                . lived in this distict longer than in any
                                           I have                                                          have lived in this district longer than in any other
                                           other district.          ,                                      district.

                                    0      I have another reason.                                 0        I have another reason.
                                           Explain. (See 28 U.S.C. § 1408.)                                Explain. (See 28 U.S.C. § 1408.)




                                                                                                      19




  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
Filed 02/18/20                                                          Case 20-20897                                                                           Doc 1
   Debtor 1    Kyla Nicole Feuillardet                                                                       Case number   (if known)



  ITiW        Tell the Court About Your Bankruptcy Case

        The chapter of the         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
        Bankruptcy Code you are    (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
        choosing to file under
                                   • Chapter7

                                   o    Chapter 11

                                   o    Chapter 12

                                   o    Chapter 13



       How you will pay the fee    •        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                            about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                            order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                            a pre-printed address.
                                   o        I need to pay the fee in installments. If you choose this option, sign and attach the
                                                                                                                                  Application for Individuals to Pay
                                            The Filing Fee in Installments (Official Form 1 03A).
                                   o        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                            but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                            applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                            the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



       Have you filed for
       bankruptcy within the
                                   •   No
       last 8 years?               0 Yes.
                                                 District                                 When                             Case number
                                                 District                                 When                             Case number
                                                 District                                 When                             Case number


       Areany bankruptcy
                                       No
       cases pending or being
       filed by a spouse who is    0   Yes.
       not filing this case with
       you,orbya business
       partner, or by an
       affiliate?
                                                Debtor                                                                    Relationship to you
                                                District                                  When                            Case number, if known
                                                Debtor                                                                    Relationship to you
                                                District                                  When                            Case number, if known



       Do you rent your
       residence?
                                   •   No         Go to line 12.

                                   o Yes.         Has your landlord obtained an eviction judgment against you?

                                                  o         No.Gotolinel2.

                                                  o         Yes. Fill out Initial StatementAboutan Eviction JudgmentAgainst You (Form 101A) and file itas part of
                                                            this bankruptcy petition.




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
Filed 02/18/20                                                            Case 20-20897                                                                        Doc 1
   Debtor 1 Kyla Nicole Feuillardet                                                                                  Case number        (if known)




  I1TiI      Report About Any Businesses You Own as a Sole Proprietor

        Are you a sole proprietor
        of any full- or part-time     U   No.       Go to Part 4.
        business?

                                      0   Yes.      Name and location of business
        A sole proprietorship is a
        business you operate as                     Name of business, if any
        an individual, and is not a
        separate legal entity such
        as a corporation,
        partnership, or LLC.
        If you have more than one                   Number, Street, City, State   & ZIP Code
        sole proprietorship, use a
        separate sheet and attach
        it to this petition.                        Check the appropriate box to describe your business:
                                                    o       Health Care Business (as definedin 11 U.S.C.         §   101(27A))
                                                    o       Single Asset Real Estate (as defined in 11 U.S.C.         §   101 (51 B))
                                                    o       Stockbroker (as defined in 11 U.S.C.    §   101 (53A))
                                                    o       Commodity Broker (as defined in 11 U.S.C.       §   101(6))
                                                    o       None of the above

       Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so
                                                                                                                                   that it can set appropriate
       Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
       Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
       you asmall business     in 11 U.S.C. 1116(1)(B).
       debtor?
                                      •   No        I am not filing under Chapter 11.
       For a definition of small
       business debtor, see 11
               §      ().             0   No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                   Code.

                                      o Yes.        I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

       Do you own or have any
                                      • No
       property that poses or is
       alleged to pose a threat       0   Yes.
       of imminent and                           What is the hazard?
       identifiable hazard to
       public health or safety?
       Or do you own any
       property that needs                       If immediate attention is
       immediate attention?                      needed, why is it needed?

       For example, do you own
       perishable goods, or
       livestock that must be Id,                Where is the property?
       or a building that needs
       urgent repairs?
                                                                                Number, Street, City, State & Zip Code




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Filed 02/18/20                                                            Case 20-20897                                                                             Doc 1
   Debtor 1    Kyla Nicole Feuillardet                                                                         Case number    (if known)

              Explain Your Efforts to Receive a Briefing About Credit Counseling
                                                                                                                                                            -7777
                                        About Debtor i ........                                            About Debtor 2 (Spouse Only in a Joint Case)
   15. Tell the court whether           You must check one:                                                You must check one:
        you have received a             •    I received a briefing from an approved credit                 0   I received a briefing from an approved credit
        briefing about credit                counseling agency within the 180 days before I
        counseling.                                                                                            counseling agency within the 180 days before I filed
                                             filed this bankruptcy petition, and I received a                  this bankruptcy petition, and I received a certificate of
                                             certificate of completion.                                        completion.
        The law requires that you
        receive a briefing about             Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan, if
        credit counseling before             plan, if any, that you developed with the agency.                 any, that you developed with the agency.
        you file for bankruptcy.
        You must truthfully check       o    I received a briefing from an approved credit                     I received a briefing from an approved credit
        one of the following                 counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
        choices. If you cannot do            filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
        so, you are not eligible to          a certificate of completion.                                      of completion.
        file.
                                             Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
        If you file anyway, the court        petition, you MUST file a copy of the certificate and    •:       MUST file a copy of the certificate and payment plan, if
        can dismiss your case, you           payment plan, if any.                                             any.
        will lose whatever filing fee
        you paid, and your              o    I certify that I asked for credit counseling                  0   I certify that I asked for credit counseling services
        creditors can begin                  services from an approved agency, but was                         from an approved agency, but was unable to obtain
        collection activities again.         unable to obtain those services during the 7                      those services during the 7 days after I made my
                                             days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                             circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                             of the requirement.
                                                                                                               To ask for a 30-day temporary waiver of the requirement,
                                            To ask for a 30-day temporary waiver of the                        attach a separate sheet explaining what efforts you made
                                            requirement, attach a separate sheet explaining                    to obtain the briefing, why you were unable to obtain it
                                            what efforts you made to obtain the briefing, why                  before you filed for bankruptcy, and what exigent
                                            you were unable to obtain it before you filed for                  circumstances required you to file this case.
                                            bankruptcy, and what exigent circumstances
                                            required you to file this case.                                    Your case may be dismissed if the court is dissatisfied
                                                                                                               with your reasons for not receiving a briefing before you
                                            Your case may be dismissed if the court is                         filed for bankruptcy.
                                            dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                          If the Court is satisfied with your reasons, you must still
                                            If the court is satisfied with your reasons, you must              receive a briefing within 30 days after you file. You must
                                            still receive a briefing within 30 days after you file.            file a certificate from the approved agency, along with a
                                            You must file a certificate from the approved                      copy of the payment plan you developed, if.any. If you do
                                            agency, along with a copy of the payment plan you                  not do so, your case may be dismissed.
                                            developed, if any. If you do not do so, your case
                                            may be dismissed.                                                  Any extension of the 30-day deadline is granted only for
                                                                                                               cause and is limited to a maximum of 15 days.
                                            Any extension of the 30-day deadline is granted
                                            only for cause and is limited to a maximum of 15
                                            days.
                                        0   I am not required to receive a briefing about
                                            credit counseling because of:
                                                                                                           o   I am not required to receive a briefing about credit
                                                                                                               counseling because of:

                                            o      IncapacIty.                                                 o    Incapacity.
                                                   I have a mental illness or a mental deficiency                   I have a mental illness or a mental deficiency that
                                                   that makes me incapable of realizing or                          makes me incapable of realizing or making rational
                                                   making rational decisions about finances.                        decisions about finances.

                                            o     Disability.                                                  o    Disability.
                                                  My physical disability causes me to be                            My physical disability causes me to be unable to
                                                  unable to participate in a briefing in person,                    participate in a briefing in person, by phone, or
                                                  by phone, or through the internet, even after                     through the internet, even after I reasonably tried to
                                                  reasonably tried to do so.                                        do so.

                                            o     Active duty.                                                 o    ActIve duty.
                                                  I am currently on active military duty in a                       I am currently on active military duty in a military
                                                  military combat zone.                                             combat zone.
                                            If you believe you are not required to receive a                   If you believe you are not required to receive a briefing
                                            briefing about credit counseling, you must file a                  about credit counseling, you must file a motion for waiver
                                            motion for waiver credit counseling with the court.                of credit counseling with the court.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 5
Filed 02/18/20
    Debtor 1
                                                                                 Case 20-20897                                                                          Doc 1
                Kyla Niàole Feuillardet                                                                            Case number (if knowr)

               Answer These Questions for Reporting Purposes

   16. What kind of debts do               1 6a.       Are your debts primarily consumer debts? Consumer debts
       you have?                                                                                                         are defined in 11 U.S.C. § 101(8) as "incurred by an
                                                       individual primarily for a personal, family, or household purpose."
                                                       o No. Go to line 16b.
                                                       • Yes. Go to line 17.
                                                       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                       money for a business or investment or through the operation of the business or investment.
                                                       0   No. Goto line 16c.

                                                       0   Yes. Go to line 17.

                                                       State the type of debts you owe that are not consumer debts or business debts



  17. Are you filing under                 0   No.     I am not filing under Chapter 7. Go to line 18.
          Chapter 7?

          Do you estimate that
          after any exempt
                                           •   Yes    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                                      are paid that funds will be available to distribute to unsecured creditors?
          property is excluded and
          administrative expenses
          are paid that funds will
                                                      •    No
          be available for                            0 Yes
          distribution to unsecured
          creditors?

          How many Creditors do
          you estimate that you
                                          •    1-49                                         0   1,000-5,000                           o 25,001-50,000
          owe?                            o 50-99                                           0   5001-10,000                           o 50,001 -1 00,000
                                          o 100-199                                         0   10,001-25,000                         o More thanl00,000
                                          o 200-999
       How much do you
       estimate your assets to
                                          •    $0- $50,000                                  0 $1,000,001 -$10 million                o $500,000,001 - $1 billion
       be worth?                          0    $50,001 -$100,000                            0 $10,000,001 -$50 million               o $1,000,000,001 -$10 billion
                                          o $100,001 -$500,000                              0 $50,000,001 -$100 million              o $10,000,000,001 - $50 billion
                                          o $500,001 - $1 million                           0 $100,000,001 -$500 million             o More than $50 billion
      How much do you
      estimate your liabilities
                                          • $   o - $ 50,000                                0 $1,000,001 - $10 million               o $500,000,001 - $1 billion
      to be?             i                0    $50,001 -$100,000                            0 $10,000,001 -$50 million               o $1,000,000,001 -$10 billion
                                          o $100,001 - $500,000                             0 $50,000,001 -$100 million              o $10,000,000,001 - $50 billion
                                          o $500,001 - $1 million                           0 $100,000,001 -$500 million             o More than $50 billion
 Lflil'      Sign Below

  For you
                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                      If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                      United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                      If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                      document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                      I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                      1understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                      bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                      and 71

                                      Kyl Nicole Feuillardet
                                      Signature of Debtor 1

                                      Executed on               _____________________ Executed on _________
                                                           MM/DD/YYYY                                MM/DD/




 Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 6
Filed 02/18/20                                                               Case 20-20897                                                                      Doc 1
    Debtor 1 JKyla    Nicole Feuillardet                                                                      Case number   (if known)




   For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one               under Chapter 7, 11 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                    for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
   If you are not represented by    and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
   an attorney, you do not need     schedules filed with the petition is incorrect.
   to file this page.
                                     ____________________________________________________
                                                                                                       Date
                                    Signature of Attorney for Debtor                                               MM / DD / YYYY


                                           name


                                         name


                                    Number, Street, City, State & ZIP Code

                                    Contact phone                                                Email addreaa




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 7
Filed 02/18/20                                                         Case 20-20897                                                                              Doc 1
   Debtor 1    Kyla Nicole Feuillardet                                                                       Case number    (if known)




   For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
   bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
   attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

  If you are represented by an      To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
  attorney, you do not need to      inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
  file this page.                   pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                    administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                    or you may lose protections, including the benefit of the automatic stay.

                                    You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                    a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                     not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                    judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                    destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                    debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                    imprisoned.

                                    If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                    will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                    States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                    filed. You must also be familiar with any state exemption laws that apply.

                                    Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                       No
                                    I   Yes

                                    Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                    could be fined or imprisoned?
                                       No
                                    • Yes

                                    Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                    DNo
                                    • Yes            Name of Person Jeanine Lundgren
                                                     Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                    By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                    this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                    no p perly handle the cas

                                        Ia Nicole -
                                                  Feuillfridet                                        Signature of Debtor 2
                                    Signature of Debtor 1

                                    Date                                                              Date
                                            MM7DDIYYYY                                                            DD/YYYY
                                    Contact phone 530 551-1276                                        Contact phone
                                    Cell phone                                                        Cell phone
                                    Email address                                                     Email address




  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 8
Filed 02/18/20                                    Case 20-20897                                                           Doc 1




                                                           Certificate Number: 1 5725-CAE-CC-034085404

                                                          111111111111 II IH I I lIE II 1111 II II H Ill H 1111111 II U
                                                                             I 5725-CAE-CC-034085404




                                CERTIFICATE OF COUNSELING


           I CERTIFY that on February 12, 2020, at 6:23 o'clock PM EST, Kyla Feuillardet
           received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
           to prvide credit counseling in the Eastern District of California, an individual [or
           group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy bf the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet




           Date: February 12, 2020                         By:       Is/Calvin Yim


                                                           Name: Calvin Yim


                                                           Title: Counselor




           * Indivi1uals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counselil from the nonprofit budget and credit counseling agency that provided the individual
           the course1ing services and a copy of the debt repayment plan, if any, developed through the
           credit cdunseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 02/18/20                                                                       Case 20-20897                                                                                                                   Doc 1

          Debtor 1                  Kyla Nicole Feuillardet
                                   First Name                     Middle Name                               Last Name
          Debtor 2
          (Spouse if, filing)      First Name                     Middle Name                               Last Name

          United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if known)
                                                                                                                                                                                    0    Check if this is an
                                                                                                                                                                                         amended filing



      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                               12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
     your original forms, you must fill out a new Summary and check the box at the top of this page.

     I11                Summarize Your Assets

                                                                                                                                                                                        Your assets
                                                                                                                                                                                        Va'ue of what you own
      1.         Schedule AIB: Property (Official Form 1 06A/B)
                 1 a. Copy lin6 55, Total real estate, from Schedule NB         ................................................................................................         $                      0.00

                 lb. Copy line 62, Total personal property, from Schedule NB               .....................................................................................
                                                                                                                                                                                        $               16,700.00
                 1 c. Copy line 63, Total of all property on Schedule NB        ...............................................................................................
                                                                                                                                                                                        $               16,700.00
     IITi               Summarize Your Liabilities

                                                                                                                                                                                        Your liabilities
                                                                                                                                                                                        Amount you Owe
      2.        Schedule D: Creditors Who Have Claims Secured by Property (Official Form I 06D)
                2a. Copy the, total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                                  $               10,390.64
      3.        Schedule ElF, . Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
                   Copy the total claims from Part I (priority unsecured claims) from line 6e of Schedule ElF .................................                                         $                       0.00

                      Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ............................                                        $               16,470.20


                                                                                                                                                  Your total liabilities $                           26,860.84

    ITi                Summarize Your Income and Expenses

     4.        Schedule I: Your Income (Official Form 1061)
               Copy your combined monthly income from line 12 of Schedule                    / .................................................... ............ ................       $                 2,080.00
     5.        Schedule J: Your Expenses (Official Form 1 06J)
               Copy your monthly expenses from line 22c of Schedule j                                                                                                                   $                 2,294.00
    Ifli               Answer These Questions for Administrative and Statistical Records

     6.        Are you filing for bankruptcy under Chapters 7, 11, or 13?
               o       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

               •       Yes
     7.        What kind of debt do you have?


               •      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                      household purpose." 11 U.S.C.      §
                                                    101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. 159.                                §
               o      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                      the court with your other schedules.
     Official Form 1 O6Sum                  Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1 of 2
    Sottware Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
                                                                                                                                                                                              Best Case Bankruptcy
Filed 02/18/20
       Debtor 1 Kyla Nicole Feuillardet
                                                                            Case 20-20897Case number                                                       Doc 1
                                                                                                                 (if known)

              From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
              122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $       2,000M0


              Copy the following special categories of claims from Part 4, line 6 of Schedule E:

                                                                                                                Total claim
              From Part 4 on ScheduIe ElF, copy the following:

                  Domestic support obligations (Copy line 6a.)                                                   $              0.00

                  Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

                  Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

                  Student loans. (Copy line 6f.)                                                                 $    .         0.00

                  Obligatibns arising out of a separation agreement or divorce that you did not report as
                  priority claims. (Copy line 6g.)                                                               $              0.00

                 Debts topension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +$              0.00


                  Total. Add lines 9a through 9f.                                                           $                 0.00




     Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
     Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
Filed 02/18/20                                                                      Case 20-20897                                                                       Doc 1




       Debtor 1                         Kyla Nicole Feuillardet
                                       First Name                     Middle Name             Last Name
       Debtor 2
      (Spouse if, filing)              First Name                     Middle Name             Last Name

       United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                             0 Check if this is an
                                                                                                                                                 amended filing



     Official Form 106Dec

     Declaration About an Individual Debtor's Schedules                                                                                                              12/15

     If two married people are filing together, both are equally responsible for supplying correct information.

     You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
     obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
     years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                         Sign Below


             Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                    No

             • Yes. Name of person                     Jeanine Lundgren                                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                          Declaration, and Signature (Official Form 119)


           Under penalty of perjury, I declare that I have read the summary and schedules filed with thisdeclaration and
           that they a etrue and cor - t.

            x _____________________                                                           x
                   K Ia Nic e euillardet                                                          Signature of Debtor 2
                   Signature of Debtor 1

                   Date
                                        J iLl )d.W.o                                              Date




    Offictal Form 1 O6Dec                                           Declaration About an Individual Debtor's Schedules
    Software Copyright      (C)   1996-2018 Best Case, LLC -wwwbestcasecom
                                                                                                                                                         Best Case Bankruptcy
Filed 02/18/20                                                                     Case 20-20897                                                                                                        Doc 1

       Debtor 1                  Kyla Nicole Feuillardet
                                First Name                       Middle Name                             Last Name
       Debtor 2
       (Spouse, if filing)      First Name                       Middle Name                             Last Name


       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

       Case number
                                                                                                                                                                                o    Check if this is an
                                                                                                                                                                                     amended filing


     Official Form 106A/B
     Schedule A/B: Property                                                                                                                                                                    12/15
     In each category, separately list and descnbe Items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
     think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known).
     Answer every question.

     Ii           Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

           Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           • No. Goto Part2.
         o Yes. Where is the property?
      •.          Describe Your Vehicles


     Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
     someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

     3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

             No
        • Yes


       3.1 Make:             Honda                                  Who has an interest In the property?                Check one                     Do not deduct secured claims or exemptIons Put
                                                                                                                                                      the amount of any secured clatms on Schedule D
                Model:       Civic                                  • Debtor 1 only                                                                   Creditors Who Have Claims Secured by Property.
                Year:        2015                                   o Debtor 2 only                                                                   Current value of the       Current value of the
               Approximate mileage:                75,000           o Debtor 1 and Debtor 2 only                                                      entire property?           portion you own?
                Other information:                                  o At least one of the debtors and another
                                                                    o Check if this is community property                                                         $14,000.00              $14,000.00
                                                                        (see instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

             No
       o Yes

     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
        pages you have attached for Part 2. Write that number here                      .............................................................................   ... $14,000.00

    Iflil Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                                         Current value of the
                                                                                                                                                                               portion you own?
                                                                                                                                                                               Do not deduct secured
                                                                                                                                                                               claims or exemptions.
    6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
        •No
    Official Form 106A/B                                                       Schedule A/B: Property                                                                                             page 1
    Software Copyright (C) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                                                       Best Case Bankruptcy
Filed 02/18/20                                                                                           Case 20-20897                                                                Doc 1
      Debtor 1 jyla Nicole Feuillardet
                                                                                                                                      Case number (if known)

          0   Yes. Describe .....

         Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                     including cell phones, cameras, media players, games
              No
         o Yes. Describe .....
         Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                     other collections, memorabilia, collectibles
              No
         0    Yes. Describe

         Equipment for sports and hobbies
         Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                   musical instruments
         •No
         o Yes. Describe
          Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
              No
         o Yes. Describe .....
         Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
         ONo
         • Yes. Describe .....


                                                  I Everyday wearing apparel                                                                                                $2,000.00

          Jewelry
           Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
         •No
         o Yes. Describe             .....




          Non-farm animals
          Examples: Dogs, cats, birds, horses
              No
         o Yes. Describe             .....




          Any other personal and household items you did not already list, including any health aids you did not list
         • No
        o Yes. Give specific information

            Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
            for Part 3. Write that number here                                                                                                                          $2,000.00


               Describe Your Financial Assets
                                                                                                        ôfthefollawing?
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.
         Cash
         Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        •No
        0   Yes    ................................................................................................................




    Official Form 106N13                                                                           Schedule NB: Property                                                          page 2
    Software copyright (c) 1996-2016 Best case, LLC - wvw.bestcase.com
                                                                                                                                                                       Best case Bankruptcy
Filed 02/18/20                                                                           Case 20-20897                                                                      Doc 1
       Debtor 1         jcyIa Nicole Feuillardet                                                                           Case number (if known)
           Deposits of money
           Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                               institutions. If you have multiple accounts with the same institution, list each.
              No
          • Yes                                                                           Institution name:


                                               17.1.    Chase Bank                        Checking account                                                           $700.00


           Bonds, mutual funds, or publicly traded stocks
           Examples: Bond funds, investment accounts with brokerage firms, money market accounts
             No
          o Yes                                        Institution or issuer name:

           Non-publicly traded stock and interests in incorporated and unincorporated
                                                                                      businesses, including an interest in an LLC, partnership, and
           joint venture
          UNo
         o Yes. Give specific information about them               ...................


                                                 Name of entity:                                                            % of ownership:

          Government and corporate bonds and other negotiable and non-negotiable instruments
          Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
           Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
             No
         0   Yes. Give specific information about them
                                         Issuer name:

          Retirement or pension accounts
          Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
           No
         o Yes. List each account separately.
                                              Type of account:                           Institution name:

          Security deposits and prepayments
          Your share of all unused deposits you have made so that you may continue service or use from a company
          Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
         •No
         o Yes                                                                           Institution name or individual:

          Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
         • No
         o Yes     .............        Issuer name and description.

         Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
         • No
        o Yes      .............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
           No
        o Yes. Give specific information about them...
         Patents, copyrights, trademarks, trade secrets, and other intellectual property
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
             No
        o Yes. Give specific information about them...
         Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        INo
        o Yes. Give specific information about them...
     Money or property owed to you?
                                                                                                                                                    Current value of the
                                                                                                                                                    portion you own?
    Official Form 1 O6AJB                                                          Schedule A/B: Property                                                              page 3
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                            Best Case Bankruptcy
Filed 02/18/20
       Debtor 1
                                                                                            Case 20-20897                                                                                                          Doc 1
                     jKyla Nicole Feuillardet                                                                                                      Case number (if known)

                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.
            Tax refunds owed to you
              No
           o Yes. Give specific information about them, including whether you already filed the returns and the tax years                                                     .......




            Family support
             Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           •No
           o Yes. Give specific information       ......




            Other amounts someone owes you
             Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                         benefits; unpaid loans you made to someone else
              No
           o Yes. Give specific information..
            Interests in insurance policies
             Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           • No
           o Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                                          Beneficiary:                                            Surrender or refund
                                                                                                                                                                                            value:
            Any interest in property that is due you from someone who has died
            If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
            someone has died.
              No
           o Yes. Give specific information..
            Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
             Examples: Accidents, employment disputes, insurance claims, or rights to sue
           • No
           o Yes. Describe each claim      ........




          Other contingent and unhiquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
         INo
         o Yes. Describe each claim
           Any financial assets you did not already list
         UNo
         o Yes. Give specific information..
            Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
            for Part 4. Write that number here             ................................................................................................................                            $700.00
                                                                                                                                                                                        .




     ITJ.- Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in
                                                                                                                                                    Part 1.

         Do you own or have any legal or equitable interest in any business-related property?
       • No. Goto
       o Yes. Go to line 38.

     •Ti       Describe Any Farm- and CommercIal Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           • No. Go to Part 7.
           o Yes. Go to line 47.
    Official Form 1 O6NB                                                              Schedule A/B: Property                                                                                                  page 4
    Software copyriht(c) 1996-2O18 Best Case, LLC -www.bestcase.com
                                                                                                                                                                                                   Best Case Bankruptcy
Filed 02/18/20                                                                               Case 20-20897                                                                                    Doc 1
       Debtor 1 jya Nicole Feuillardet                                                                                                         Case number (if known)

      •nii              Describe All Property You Own or Have an Interest in That You Did Not List Above

           Do you have other property of any kind you did not already list?
           Examples: Season tickets, country club membership
            No
          o Yes. Givetspecific information.........


      I1iL
             Add the dollar value of all of your entries from Part 7. Write that number here


                      List the Totals of Each Part of this Form
                                                                                                                                                                        E-Z !-




             Part 1: Totl real estate, line 2 ......................................................................................................................
                                                                                                                                                                                         $0.00
             Part 2: Total vehicles, line 5                                                                    $14,000.00
             Part 3: Totl personal and household items, line 15                                                        $2,000.00
             Part 4: Total financial assets, line 36
                                                                                                                          $700.00
             Part 5: Totl business-related property, line 45
                                                                                                                              $0.00
             Part 6: Total farm- and fishing-related property, line 52
                                                                                                                              $0.00
             Part 7: Totl other property not listed, line 54
                                                                                                        +                     $0.00
            Total personal property. Add lines 56 through 61...                                                      $16,700.00              Copy personal property total         $i 6,700.00

            Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                                                              $16,700.00




    Official Form 106A/13                                                              Schedule A/B: Property                                                                            page 5
    Software Copyright (c) 1996 12018 Best Case, LLC -eww.bestcase.com
                                                                                                                                                                              Best Case Bankruptcy
Filed 02/18/20                                                                        Case 20-20897                                                                              Doc 1

       Debtor 1                       Kyla Nicole Feuillardet
                                     First Name                        Middle Name                   Last Name
       Debtor 2
       (Spouse if, filing)           First Name                        Middle Name                   Last Name

       United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if known)
                                                                                                                                                    o   Check if this is an
                                                                                                                                                        amended filing

      Official Form 1060
      Schedule C: The Property You Claim as Exempt                                                                                                                            4/16

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
     the property you listed on Schedule A/B: Property (Official Form 1 O6NB)
                                                                                as your source, list the property that you claim as exempt. If more space is
     needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
     case number (if known).

     For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
     specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
     any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
     funds—may be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
     exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
     to the applicable statutory amount.

     I1                 identify the Property You Claim as Exempt
           Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

            • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           o You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
           For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

            riei aescripuon or tne property and line on                  Current value ofthe     Amount of the exemption you claim
           Schedule NB that listb this property                                                                                             Specific laws that allow exemption
                                                                         portion you own
                                                                         Copy the value   from   Check only .. 'to box for each eYemption


           2015 Honda Civic 75,000 miles
                                                                               $14,000.00        U                            $3,609.36     C.C.P. § 703.140(b)(2)
           Line from Schedule A/B: 3.1
                                                                                                 o     100% of fair market value, up to
                                                                                                       any applicable statutory limit

           Everyday wearing apparel                                                                                                         C.C.P. § 703.140(b)(3)
           Line from Schedule A/B: 11.1
                                                                                 $2,000.00       U                            $2,000.00
                                                                                                 0     100% of fair market value, up to
                                                                                                       any applicable statutory limit

          Chase Bank: Checking account                                                                                                      C.C.P. § 703.140(b)(5)
           Line from Schedule A/B: 17.1
                                                                                     $700.00 •                                  $700.00
                                                                                                 o    100% of fair market value, up to
                                                                                                      any applicable statutory limit


          Are you claiming a homestead exemption of more than $160,375?
          (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
          UNo

          o         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                    o        No
                    o        Yes




    Official Form 106C                                          Schedule C: The Property You         Claim as Exempt                                                   page 1 of 1
    Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                                 Best Case Bankruptcy
Filed 02/18/20                                                                   Case 20-20897                                                                                   Doc 1

       Debtor 1                  Kyla Nicole Feuillardet
                                 First Name                        Middle Name                      Last Name
       Debtor 2
      (Spouse if, filing)        First Name                        Middle Name                     Last Name

      United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                                   0   Check if this   is an
                                                                                                                                                       amended filing

     Official Form 106D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
     is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
     number (If known).
        Do any creditors have claims secured by your property?
           0    No. Check this box and submit this form to the           court with your other schedules. You     have nothing else to report on this form.
           • Yes. Fill in all of the information below.

     I1              List All Secured Claims

      2. Lust all secured claims. If a creditor has more than onesecured claim, list the creditor separately      Column A              Column B                Column C
      for each claim If more than one creditor has a particular claim list the other creditors in Part 2 As       Amount of claim       Value of collateral     Unsecured
      much as possible list the claims in alphabetical order according to the creditors name                      Do not deduct the     that supports this      portion
                                                                                                                  value of collateral   claim                   If any
             Honda Financial Services                   Describe the property that secures the claim:                 $10,390.64              $14,000.00
             Creditor's Name
                                                                                                                                                                               $0.00
                                                                 Honda Civic 75,000 miles

                                                        As of the date you file, the claim is:   Check all that
             2420 Camlno Ramon                          apply.
             San Ramon, CA 94583                        0 Contingent
             Number, Street, Ciiy, State & Zip Code     0 Unliquidated
                                                        0 Disputed
      Who owes the debt? Check one.                     Nature of lien. Check all that apply.
      • Debtor 1 Only                                   • An agreement you made (such as mortgage or secured
      o Debtor 2 only                                       car loan)
      o Debtor 1 and Debtor 2 Only                      o Statutory lien (such as tax lien, mechanic's lien)
      o At least one of the debtors and another         o Judgment lien from a lawsuit
      o Check if this claim reiates to a                o Other (including a right to offset) --
          community debt

     Date debt was incurred         9-11-15                      Last 4 digIts of account number         5578


       Add the dollar value of your entiles In Column A on this page. Write that number here:                                  $10,390.64
       If this is the last page of your form, add the dollar value totals from all pages.
       Write that number here:                                                                                                 e1 0 390 64
                                                                                                                               'U


                   jst Others to Be Notified for a Debt That             You Already Listed
     Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part I For example if a collection agency is
     trying to collect from you for a debt you owe to someone else list the creditor in Part I and then list the collection agency here Similarly if you have more
     than one creditor for any of the debts that you listed in Part I list the additional creditors here If you do not have additional persons to be notified for any
     debts in Part 1, do not fill out or submit this page.




    Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                                Best Case Bankruptcy
Filed 02/18/20                                                                       Case 20-20897                                                                                      Doc 1

       Debtor 1                      Kyla Nicole Feuillardet
                                     First Name                       Middle Name                     Last Name
       Debtor 2
       (Spouse if, filing)           First Name                       Middle Name                     Last Name

       United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if known)
                                                                                                                                                         O     Check if this is an
                                                                                                                                                               amended filing

      Official Form 106E/F
      Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                  12/15
     Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
     any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule NB: Property (Official Form I06NB) and on
     Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
     Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries In the boxes on the
     left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
     name and case number (if known).
     I1                List All of Your PRIORITY Unsecured Claims
       I. Do any creditors have priority unsecured claims against you?

            • No. Go to Part 2.
            o Yes.
     I1'               List All of Your NONPRIORITY Unsecured Claims
      3. Do any creditors have nonpriority unsecured claims against you?

            o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            • Yes.

      4 List all of your nonprionty unsecured claims in the alphabetical order of the creditor who holds each claim If a creditor has more than one nonprionty
          unsecured claim list the creditor separately for each claim For each claim listed identify what type of clatm it is Do not list claims already included in Part 1 If
                                                                                                                                                                               more
          than one creditor holds a particular claim list the other creditors in Part 3 If you have more than three nonprionty unsecured claims fill out the Continuation Page of
          Part 2.

                                                                                                                                                                 Total claim
                    Capital One                                              Last 4 digits of account number
                    Non priority Creditors Name                                                                                                                                 $629.00
                    120 Corporate Blvd.                                      When was the debt incurred?            6-18
                    Ste. I
                    Norfolk, VA 23502
                    Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                    • Debtor 1 only                                          o Contingent
                 o Debtor 2 Only                                             o Unliquidated
                 o Debtor I and Debtor 2 Only                                o Disputed
                 o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:
                 o check if this claim is for a community                    o Student loans
                 debt
                                                                             O Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                             report as priority claims
                      No                                                     O   Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                       • Other. Specify




    Official Form 106 ElF                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 5
    Software Copyright   (C)   1996-2018 Best Case, LLC -www.bestcase.com                                             53207                                             Best Case Bankruptcy
Filed 02/18/20
       Debtor
                                                                                Case 20-20897                                                                              Doc 1
                 1 Kyla Nicole Feuillardet                                                                    Case number (if know)

                 Chase                                                   Last 4 digits of account number
                 Nonpriority Creditors Name                                                                                                                         $792.00
                 P0 Box 15298                                            When was the debt incurred?          _1 -16
                 Wilmington, DE 19850
                 Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                         o Contingent
                 o Debtor 2 only                                         o Unhiquidated
                 o Debtor 1 and Debtor 2 only                            o Disputed
                 o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:
                 o Check if this claim is bra community                  o Student loans
                 debt
                 Is the claim subject to offset?
                                                                         o Obligations arising out of a separation agreement or divorce that you did not
                                                                         report as priority claims
                      No                                                 o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                   I Other. Specify


                 Direct TV                                               Last 4 digits of account number
                Nonpriority Creditor's Name                                                                                                                        $719.00
                10550 Deerwoorj Park                                     When was the debt incurred?           10-18
                Jacksonville, FL 32256
                Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                • Debtor 1 only                                          o Contingent
                o Debtor 2 only                                          o Unliquidated
                o Debtor 1 and Debtor 2 only                             o Disputed
                o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:
                o  Check if this claim is for a community               o Student loans
                debt
                Is the claim subject to offset?
                                                                        o Obligations arising out of a separation agreement or divorce that you did not
                                                                        report as priority claims
                UNo                                                     o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                   I Other. Specify      satellite tv


                Jefferson Capital Systems                               Last 4 digits of account number
                Nonpriority Creditor's Name                                                                                                                     $1,601.00
                16 McLeland Road                                        When was the debt incurred?            2-17
                Saint Cloud, MN 56303
                Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                I Debtor 1 only                                         o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
               o Check if this claim is for a community                 o Student loans
               debt
               Is the claim subject to offset?
                                                                        o Obligations arising out of a separation agreement or divorce that you did not
                                                                        report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify     Clothes




    Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                                  Page 2 of 5
    Software Copyright (c) 1996-208 Best Case, LLC -www,bestcase corn
                                                                                                                                                           Best Case Bankruptcy
Filed 02/18/20                                                               Case 20-20897                                                                              Doc 1
        Debtor 1 Kyla Nicole Feuillardet                                                                    Case number     (if know)


                 LVNVFunding, LLC                                      Last4digits of account number
                 Nonpriority Creditor's Name                                                                                                                     $590.00
                 P0 Box 1269                                          When was the debt incurred?            6-18
                 Greenville, SC 29602
                 Number:Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                       0 Contingent
                 o Debtor 2 only                                      0 Unliquidated
                 o DebtOr 1 and Debtor 2 only                         ODisputed
                 o At lest one of the debtors and another             Type of NONPRIORIry unsecured claim:
                 o Check if this claim is for a community
                           J
                                                                      0 Student loans
                 debt
                                                                      0 Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                      report as priority claims
                 • No                                                 0 Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                    Other. Specify    Clothes



      L
      46]
                                                                                                            various
                Midland Funding                                       Last 4 digits of account number       accounts                                          $6,700.00
                Nonpriority Creditors Name
                2365 Northside Drive                                  When was the debt incurred?           3-17 - 11-17
                San Diego, CA 92108
                Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply


                •
                Who inctrred the debt? Check one

                      Debtor 1 only                                   o Contingent
                o Debto 2 only                                        o Unliquidated
                o Debto 1 and Debtor 2 only                           o Disputed
                o At least one of the debtors and another            Type of NONPRIORiTY unsecured claim:
                o Check1 if this claim is for a community            o Student loans
                debt
                Is the claim subject to offset?
                                                                     o Obligations arising out of a separation agreement or divorce that you did not
                                                                     report as priority claims
                    No                                               o Debts to pension or profit-sharing plans, and other similar debts
                DYes
                                                                     • Other. Specify


                                                                     Last 4 digits of account number
                                                                                                                                                             $4,707.20
               256 West Data Drive                                   When was the debt incurred?            8-18
               Draper, JT 84020
               Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                       o Contingent
               o Debtor 2 only                                       o Uniiquidated
               o Debtor 1 and Debtor 2 only                          o Disputed
               o At least 6ne of the debtors and another             Type of NONPRIORITY unsecured claim:
               o Check if this claim is for a community              o Student loans
               debt
               is the clain subject to offset?
                                                                     o Obligations arising out of a separation agreement or divorce that you did not
                                                                     report as priority claims
                  No                                                 o Debts to pension or profit-sharing plans, and other similar debts
               Dyes
                                                                     • Other. Specify




    Official Form 106 ElF                                Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                               Page 3 of 5
    Software Copyright (C) 199-2018 Best Case, LLC -ww.bestcasecom
                                                                                                                                                        Best Case Bankruptcy
Filed 02/18/20
       Debtor 1
                                                                                Case 20-20897                                                                              Doc 1
                       Kyla Nicole Feuillardet                                                                Case number (if know)

                  Shasta Regional                                        Last 4 dIgits of account number
                  Nonpriority Creditor's Name                                                                                                                       $695.00
                  3075 E Imperial Avenue                                 When was the debt incurred?            6-18
                  Redding, CA 96002
                  Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 Only                                        o Contingent
                  o Debtor 2 only                                        o Unliquidated
                  o Debtor 1 and Debtor 2 only                           o Disputed
                  o At least one of the debtors and another              Type of NONPRIORITY unsecured claim:
                  o Check If this claim is for a community               o Student loans
                 debt
                                                                         o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                         report as priority claims
                  UNo                                                    o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                   • Other. Specify


                 Sierra Receivables                                      Last 4 digIts of account number
                 Nonpriority Creditor's Name                                                                                                                          $37.00
                 2500 Goodwater Avenue                                   When was the debt incurred?           10-18
                 Redding, CA 96002
                 Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                         o Contingent
                 o Debtor 2 only                                         o Unliquidated
                 o Debtor 1 and Debtor 2 only                            o Disputed
                 o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:
                 o Check if this claim is for a community                o Student loans
                 debt
                                                                         o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                         report as priority claims
                 •No                                                     o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                   • Other. Specify


                      List Others to Be Notified About a Debt That          You Already Listed
      S. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example, if a collection agency
         is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts I or 2, then list the collection agency here. Similarly, if you
         have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
         notified for any debts In Parts I or 2, do not fill out or submit this page.

     ITT           Add the Amounts for Each Type of Unsecured Claim

     6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
        type of unsecured claim.

                                                                                                                                   Total Claim
                                   Domestic support obligations                                                Be.
             Totai
                                                                                                                                                    0.00
           claims
       from Part I                Taxes and certain other debts you owe the government                         6b.       $                          0.00
                                  Claims for death or personal injury while you were intoxicated               6c.       $                          0.00
                                  Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                          0.00

                             Be. Totai Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                   Total Claim
                             6f. Student loans                                                                 6f.       $                          0.00
              Total
            claims
       •fromPart 2           6g. Obligations arising out of a separation agreement or divorce that
                                  you did not report as priority claims                                        6g.       $                          0.00
                                  Debts to pension or proflt.sharing plans, and other similar debts            6h.       $                          0.00
                                  Other. Add all other non priority unsecured claims. Write that amount        6i.
                                  here.                                                                                  $                     16,470.20

     Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 5
     Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                            Best Case Bankruptcy
Filed 02/18/20
       Debtor 1
                                                                                   Case 20-20897                                                                 Doc 1
                       Kyla Nicole Feuillardet                                                           Case number   (if know)



                                 6j. Total Non prionty. Add lines 6f through 6i.                          6j.
                                                                                                                  E                16,470.2011




     Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                         Page 5 of S
     Software Copyright (c) it      8 Best Case, LLC - www.bestcase.com
                                                                                                                                                 Best Case Bankruptcy
Filed 02/18/20                                                                     Case 20-20897                                                                    Doc 1

       Debtor 1                  Kyla Nicole Feuillardet
                                 First Name                       Middle Name              Last Name
       Debtor 2
       (Spouse if, filing)       First Name                       Middle Name             Last Name


       United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if knOwn)
                                                                                                                                       0   Check if this is an
                                                                                                                                           amended filing



     Official Form 106G
     ScheduleG: Executory Contracts and Unexpired Leases                                                                                                     12115
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
     additional pages, write your name and case number (if known).

             Do you have any executory contracts or unexpired leases?
                 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
             0   Yes, Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 NB).

             List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
             example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
             and unexpired leases.



              Person or company with whom you have the contract or lease                     State what the contract or lease is for
                                Name Number, Street City, State anctZtp Code
       2.1



                    umber

                City                                    State                  ZIP Code
       2.2



                Number       Street

                City                                    State                  ZIP Code
       2.3
                Name


               Number        Street

               City                                     State                  ZIP Code
      2.4
               Name


               Number

               City                                     State                  ZIP Code
      2.5
               Name


               Number        Street

               City                                    State                   ZIP Code




    Official Form 1 06G                               Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
    Software Copyright (C) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                    Best Case Bankruptcy
Filed 02/18/20                                                                      Case 20-20897                                                                Doc 1

       Debtor 1                   Kyla Nicole Feuitlardet
                                  First Name                          Middle Name            Last Name
       Debtor 2
       (Spouse if, filing)        First Name                          Middle Name            Last Name

       United States Bankruptcy Court for the:                 EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if known)
                                                                                                                                    0 Check if this is an
                                                                                                                                        amended filing

      Official Form 106H
      Schedule H: Your Codebtors                                                                                                                          12/15

     Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
     people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
     fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
     your name and case number (if known). Answer every question.

                Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

            • No
            DYes

              Within the last 8 years, have you lived in a community property state or territory?
                                                                                                   (Community property states and temtones include
            Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

            • No. Go to line 3.
            o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

            In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
            in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
            Form 106D), Schedule ElF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule ElF, or Schedule G to fill
            out Column 2.

                     Column 1: Your cédebtor                                                                 Co/mm 2 The creditor to whom you owe the debt
                     Name, Number, Streyt, City,State and ZIP Code
                                                                                                             Check all schedules that apply:

        1111                                                                                                 o Schedule D, line
                                                                                                             o Schedule ElF, line
                                                                                                             o Schedule G, line
                     Number
                     City                                     State                          ZIP Code




                                                                                                             o Schedule D, line
                                                                                                             o Schedule E/F, line
                                                                                                             o Schedule G, line
                     Number
                     City                                    State                           ZIP Code




    Official Form 106H                                                                  Schedule H: Your Codebtors
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                     Page 1 of 1
                                                                                                                                                Best Case Barilrruptcy
Filed 02/18/20                                                          Case 20-20897                                                                         Doc 1



       Debtor 1
                                       Kyla Nicole Feuillardet
       Debtor 2
       (Spouse, if filing)


       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

       Case number
       (If known)                                                                                             Check if this is:
                                                                                                              o   An amended filing
                                                                                                              o   A supplement showing postpetition chapter
                                                                                                                  13 income as of the following date:
       Official Form 1061
                                                                                                                  IVIIVI I LJLJI   I I T I

       Schedule I: Your Income
      Beas complete and accurate as possible.
                                                                                                                                                             12/15
                                                   If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
      supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
      spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse.
                                                                                                                               If more space is needed,
      attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.
      I1i                    Describe Employment

             Fill in your employment
             information.                                                 Debtor I     -   -                      -_ Debtor 2 or non-filing spouse            -      -
             If you have more than one job,                               • Employed                                 0    Employed
             attach a separate page with            Employment status
             information about additional                                 0 Not employed                             0    Not employed
             employers.
                                                    Occupation            Office Assistant
             Include part-time, seasonal, or
             self-employed work.                    Employer's name       Murray Plumbing and Fire
             Occupation may include student Employer's address
             or homemaker, if it applies.                                 1190 Branstetter Lane
                                                                         - Redding, CA 96001

                                                    How long employed there?
                                                                                     _tyar
     I1it                    Give Details About Monthly Income

     Estimate monthly income as of the date you file this form.
                                                                If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.

     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
     more space, attach a separate sheet to this form.


                                                                                                           For Debtor I               For Debtor 2pgse
                                                                                                                                      non-filing   or


           List monthly gross wages, salary, and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be.           2.    $          2,600.00            $            N/A
           Estimate and list monthly overtime pay.                                               3.    $                0.00          4            N/A
           Calculate gross Income. Add line 2 + line 3.                                          4.    $                             LiI



    Official Form 1061                                                      Schedule I: Your Income                                                      page 1
Filed 02/18/20                                                         Case 20-20897                                                                             Doc 1
       Debtor   1   Kyla Nicole Feuillardet                                                               Case number   (if known)



                                                                                                           For Debtor I              For Debtor 2 or
                                                                                                                                     non fihng spouse
             Copy
                                                                                                    4.     $       2,600.00          $             N/A
       5.    List all payroll deductions:
             5a.    Tax, Medicare, and Social Security deductions                                   5a. $               520.00       $               N/A
             5b.    Mandatory contributions for retirement plans
                                                                                                        $                  0.00      $               N/A
                    Voluntary contributions for retirement plans                                   5c.  $                  0.00      $               N/A
             5d.    Required repayments of retirement fund loans                                   5d.  $                  0.00      $               N/A
             5e.    Insurance                                                                      5e.  $                  0.00      $               N/A
             5f.    Domestic support obligations                                                   5f.  $                  0.00      $               N/A
             5g.    Union dues                                                                     5g.  $                  0.00      $               N/A
             5h.    Other deductions. Specify:                                                     5h.+ $                  0.00 +    $               N/A
      6.     Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                         6.    $             520.00       $               N/A
      7.     Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.    $        2,080.00          $               N/A
      8.    List all other income regularly received:
            8a.    Net income from rental property and from operating a business,
                   profession, or farm
                  Attach a statement for each property and business showing gross
                   receipts, ordinary and necessary business expenses, and the total
                  monthly net income.                                                               8a.   $                0.00      $               N/A
            8b.   Interest and dividends                                                                  $                0.00      $               N/A
                    Family support payments that you, a non-filing spouse, or a dependent
                    regularly receive
                    Include alimony, spousal support, child support, maintenance, divorce
                    settlement, and property settlement.                                            8c.   $                0.00      $               N/A
            8d.     Unemployment compensation                                                       8d.   $                0.00      $               N/A
            8e.     Social Security                                                                 8e.   $                0.00      $               N/A
            8f.     Other government assistance that you regularly receive
                    Include cash assistance and the value (if known) of any non-cash assistance
                    that you receive, such as food stamps (benefits under the Supplemental
                    Nutrition Assistance Program) or housing subsidies.
                    Specify:                               -                                       8f.  $                 0.00   $                   N/A
            8g.     Pension or retirement income                                                   8g.  $                 0.00   $                   N/A
            8h.     Other monthly income. Specify:                                                 8h.+ $                 0.00 + $                   N/A
     9.     Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                9.

            Calculate monthly income. Add line 7 + line 9.                                        10. $        2,080.00 + $                      = $       21080.01
            Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
            State all other regular contributions to the expenses that you list in Schedule J.
            Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
            other friends or relatives.
            Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
            Specify:
                                                                                                                                      11. +$                   0.00

            Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
            Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
            applies                                                                                                                        12.             2,080.00
                                                                                                                                                 $

                                                                                                                                                 Combined
                                                                                                                                                 monthly income
            Do you expect an increase or decrease within the year after you file this form?
            •     No.
            o       Yes. Explain:
                                                                                                                                                              11111




    Official Form 1061                                                         Schedule I: Your Income                                                      page 2
Filed 02/18/20                                                                Case 20-20897                                                                          Doc 1



        Debtor 1          1        Kyla Nicole Feuillardet                                                          Check if this is:
                                                                                                                    O      An amended filing
        Debtor 2
                                                                                                                    O      A supplement showing postpetition chapter
        (Spouse, if filing)                                                                                                13 expenses as of the following date:

        United States B4nkruptcy Court for the:    EASTERN DISTRICT OF CALIFORNIA                                          MM/DD/YYYY

        Case number
        (If known)




        Official F orm 106J
        Schedu e J: Your Expenses                                                                                                                                  12/15
        Be as complE a ana accurate as possuoie. IT two married people are filing together, both are equally responsible for supplying correct
        information. I more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
        number (if kn wn). Answer every question.

                                    Your Household
              lsthisajöint

              • No.    Gd to line 2.
              o Yes. Dbes Debtor 2 live in a separate household?
                              No
                              Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Houàehold of Debtor 2.

              Do you have dependents? • No

              Do not IistDebtor 1 and             0   Yes. Fill out this information for   Dependent's relationship to        Dependent's        Does dependent
              Debtor 2.                                       each dependent               Debtor I or Debtor 2               age                live with you?
                                                                                                                         S IMMMUMMEEREM
             Do not state the                                                                                                                    ONo
             dependents names.
                                                                                                                                                 o Yes
                                                                                                                                                 DNo
                                                                                                                                                 o Yes
                                                                                                                                                 ONo
                                                                                                                                                 o Yes
                                                                                                                                                 DNo
                                                                                                                                                 o Yes
             Do your expenses include
                                                         • No
             expenses of people other than
             yourself and your dependents?               0   Yes

                  Estimate Your
       Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
       applicable date

       Include expenss paid for with non-cash government assistance if you know
       the value of such assistance and have included it on Schedule I: Your Income
       (Official Form 1)61.)                                                                                                        Your expenses


       4.               I
             The rental or home ownership expenses for your residence. Include first mortgage
             payments and any rent for the ground or lot.                                                           4. $                             550.00

             If not included in tine 4:

             4a.     Real estate taxes                                                                                $                                  0.00
             4b.   Property, homeowners, or renter's insurance                                                        $                                  0.00
                   Home maintenance, repair, and upkeep expenses                                                  4c. $                                  0.00
             4d.  Homeowners association or condominium dues                                                      4d. $                                  0.00
      5.     Additional mortgage payments for your residence, such as home equity loans                            5. $                                  0.00




      Official Form 104                                                       Schedule J: Your Expenses                                                           page 1
Filed 02/18/20                                                            Case 20-20897                                                                                   Doc 1
        Debtor 1       jyla Nicole Feuillardet                                                               Case number (if known)

        6.     Utilities:
               6a.    Electricity, heat, natural gas                                                               6a.   $                               150.00
               6b.    Water, sewer, garbage collection
                                                                                                                         $                                 0.00
                       Telephone, cell phone, Internet, satellite, and cable services                             6c. $
               6d.                                                                                                                                       180.00
                       Other. Specify:                                                                           6d. $
       7.                                                                                                                                                 0.00
               Food and housekeeping supplies                                                                      7. $
       8.                                                                                                                                                500.00
               Childcare and children's education costs
                                                                                                                       $                                     0.00
               Clothing, laundry, and dry cleaning                                                                  9. $
        10.                                                                                                                                                 20.00
               Personal care products and services                                                                 10. $
       11. Medical and dental expenses                                                                                                                       0.00
                                                                                                                   11. $                                     0.00
       12.     Transportation. Include gas, maintenance, bus or train fare.
               Do not include car payments.                                                                        12.   $                               100.00
       13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                  13. $                                 200.00
       14.     Charitable contributions and religious donations                                                    14. $                                 100.00
       15.     Insurance.
               Do not include insurance deducted from your pay or included in lines 4 or 20.
               15a. Life insurance
                                                                                                                  15a.  $                               0.00
               15b. Health insurance
                                                                                                                        $                                 0.00
                     Vehicle insurance                                                                            15c. $
               1 5d. Other insurance. Specify: ____________________________                                                                                 94.00
                                                                                                                  1 5d. $                                    0.00
       16.     Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
               Specify:       _
                                                                                                      16. $                                                  0.00
       17.     Installment or lease payments:
               1 7a. Car payments for Vehicle 1
                                                                                                    1 7a. $                                             400.00
               17b. Carpaymentsforvehicle2
                                                                                                    17b. $                                                0.00
               1 7c. Other. Specify: ______________________________________________________
                                                                                                    1 7c. $                                               0.00
              17d. Other. Specify:                                      ________________________ 17d.
                                                                                                          $                                               0.00
       18.    Your payments of alimony, maintenance, and support that you did not report as
              deducted from your pay on line 5, Schedule I, Yourincome (Official Form 1061).          18. $                                                  0.00
       19.    Other payments you make to support others who do not live with you.
                                                                                                          $                                                  0.00
              Specify: _______________________________________________________________ 19.
       20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
              20a. Mortgages on other property                                                     20a. $                                                 0.00
              20b. Real estate taxes
                                                                                                   20b $                                                  0.00
              20c. Property, homeowner's, or renter's insurance
                                                                                                   20c. $                                                0.00
              20d. Maintenance, repair, and upkeep expenses
                                                                                                          $                                               0.00
                     Homeowner's association or condominium dues                                   20e. $                                                 0.00
      21.     Other: Specify:                                                                      21. +$                                                 0.00
      22.     Calculate your monthly expenses
                  Add lines 4 through 21.
                                                                                                                              $                    2,294.00
                     Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                          $
                     Add line 22a and 22b. The result is your monthly expenses.                                               $                    2,294.00
      23.     Calculate your monthly net income.
              23a. Copy line 12 (your combined monthly income) from Schedule I.                                  23a.    $                            2,080.00
              23b. Copy your monthly expenses from line 22c above.
                                                                                                                         -$                           2,294.00
                      Subtract your monthly expenses from your monthly income.
                      The result is your monthly net income.                                                     23c.                                   2     0

      24. Do you expect an increase or decrease in your expenses within the year after you file this form?
           For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
           modification to the terms of your mortgage?
              • No.
              0 Yes.            I Explain here:




     Official Form 1061 '                                                Schedule J: Your Expenses                                                                     page 2
Filed 02/18/20                                                                    Case 20-20897                                                                               Doc 1




        Debtor 1                  Kyla Nicole Feuillardet
                                  First Name                        Middle Name                  Last Name
        Debtor 2
        (Spouse if, filing)       First Name                        Middle Name                  Last Name

        United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

        Case number
        (if known)
                                                                                                                                                 O   Check if this is an
                                                                                                                                                     amended filing


      Official Form 107
      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   4/16
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

      1fl              Give Details About Your Marital Status and Where You Lived Before

      I. What is your current marital status?

             o       Married
             • Not married

             During the last 3 years, have you lived anywhere other than where you live now?

             •No
             0       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

              Debtor      I . Prior Address                              Dates Debtor I            Debtor 2 Prior Address                               Dates Debtor 2
                                                                         lived there
                                                                                                                                                        lived there

           Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
     states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

            •No
            o        Yes. Make sure you fill out Schedule H: Your Codebtors ( Official Form 1 06H).


                      Explain the Sources of Your Income


            Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it Only once under Debtor 1.

                     No
            • Yes. Fill in the details.

                                                        Debtor 1                                                         Debtor 2
                                                        Sources of income                 Gross income                   Sources of income              Gross income
                                                        Check all that apply              (before deductions and         Check all that apply.          (before deductions
                                                                                          exclusions)                                                   and exclusions)
     From January 1 of current year until
     the date you filed for bankruptcy:
                                                        a Wages commissions,                            $3,332.00        O Wages, commissions,
                                                        bonuses, tips                                                    bonuses, tips

                                                        0 Operating a business                                           o Operating a business



    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 1
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
                                                                                                                                                             Best Case Bankruptcy
Filed 02/18/20
       Debtor 1
                                                                                 Case 20-20897                                                                         Doc 1
                     Kyla Nicole Feulilardet                                                                     Case number     (if known)




                                                         Debtor I                                                       Debtor 2
                                                         Sources of income                 Gross income                 Sources of income          Gross income
                                                         Check all that apply.             (before deductions and       Check all that apply.      (before deductions
                                                                                           exclusions)                                             and exclusions)
       For last calendar year:
       (January Ito December 31, 2019)
                                                         • Wages, commissions,                       $30,357.00         o Wages, commissions,
                                                         bonuses, tips                                                  bonuses, tips

                                                         o Operating a business                                         o Operating a business
       For the calendar year before that:                                                            $26,644.00
                                                         • Wages, commissions,                                          0 Wages, commissions,
       (January Ito December 31,2018)
                                                         bonuses, tips                                                  bonuses, tips

                                                         0 Operating a business                                         0   Operating a business


           Did you receive any other income during this year or the two previous calendar years?
           Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
           and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
           winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            •No
            o Yes. Fill in the details.

                                                       Debtor I                                                        Debtor 2
                                                       Sources of income                   Gross income from           Sources of income           Gross income
                                                       Describe below,                     each source                 Describe below.             (before deductions
                                                                                           (before deductions and                                  and exclusions)
                                                                                           exclusions)
     I1I           List Certain Payments You Made Before You Filed for Bankruptcy

           Are either Debtor l's or Debtor 2's debts primarily consumer debts?
           0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                      individual primarily for a personal, family, or household purpose."

                         During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6425* or more?
                          o No. Go to line 7.
                          o   Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                      paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                      not include payments to an attorney for this bankruptcy case.
                          * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          • No.        Go to line 7.
                         o    Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                       include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                       attorney for this bankruptcy case.


           Creditor's Name and Address                                  Dates of payment          Total amount         Amount you Was this payment for
                                                                                                          paid           still owe




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

    Sottware copyright (c) 1996-2019 Best case, LLC -sww.bestcase.com
                                                                                                                                                       Best Case Bankruptcy
Filed 02/18/20
       Debtor 1                                                                      Case 20-20897                                                                                 Doc 1
                         Kyla Nicole Feuillardet                                                                      Case number     (if known)




              Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
              Insiders
                       include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
              of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
              a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
              alimony.

                    No
              0     Yes. List all payments to an insider.
               Insider's Name and Address                                    Dates of payment          Total amount          Amount you Reason for this payment
                                                                                                               paid            still owe
              Within 1
                       year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
              insider?
              Include payments on debts guaranteed or cosigned by an insider.

                    No
              0    Yes. List all payments to an insider
               Insider's Name and Address                                   Dates of payment           Total amount          Amount you Reason for this payment
                                                                                                               paid            still owe include creditors name
      ITi            Identify Legal Actions, Repossessions, and Foreclosures

            Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
            List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
            modifications, and contract disputes.

            'No
            o      Yes. Fill in the details.
              Case title                                                    Nature of the case        Court or agency
              Case number                                                                                                                          Status of the case

            Within 1
                     year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
            Check all that apply and fill in the details below.

            IN     No.Gotolinell.
            o      Yes. Fill in the information below.
             Creditor Name and Address                                      Describe the Property                                       Date                            Value of the
                                                                                                                                                                           property
                                                                            Explain what happened

           Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
           accounts or refuse to make a payment because you owed a debt?
               No
           o      Yes. Fill in the details.
            Creditor Name and Address                                       Describe the action the creditor took                      Date action was                      Amount
                                                                                                                                       taken

           Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
           court-appointed receiver, a custodian, or another official?
                  No
           o      Yes

     IFTiI.        List Certain Gifts and Contributions

           Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           'No
           o      Yes. Fill in the details for each gift.
            Gifts with a total value of more than $600                          Describe the gifts                                     Dates you gave                          Value
            per person
                                                                                                                                       the gifts
           Person to Whom You Gave the Gift and
           Address:


    Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 3
    Software Copyright   (C)   1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                                   Best Case Bankruptcy
Filed 02/18/20
       Debtor 1 Kyla Nicole Feuillardet
                                                                                Case 20-20897                                                                              Doc 1
                                                                                                                  Case number      (if known)




             Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
                 No
             0     Yes. Fill in the details for each gift or contribution.
              Gifts orcontributions to charities that total                 Describe what you contributed                             Dates you
              more than $600                                                                                                                                            Value
                                                                                                                                      contributed
              Charity's Name
              Address (Number; Street, City, State and ZIP code)

       I7i1          List Certain Losses

             Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
             or gambling?

             •No
             o     Yes. Fill in the details.
              Describe the property you lost and                   Describe any insurance coverage for the loss                       Date of your
              how the loss occurred                                                                                                                      Value of property
                                                                   Include the amount that insurance has paid List pending            loss                            lost
                                                                   insurance claimson line 33 of Schedule NB: Property.

      1fl           List Certain Payments or Transfers

            Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
            consulted about seeking bankruptcy or preparing a bankruptcy petition?
            Include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            ONo
            • Yes. Fill in the details.
             Person Who Was Paid                                           Description and value of any property                     Date payment                Amount of
             Address                                                       transferred                                               or transfer, was             payment
             Email or website address                                                                                                made
             Person Who Made the Payment, if Not You
             Affordable Paralegal                                          $135                                                      2019                          $135.00
             1574 West Street
             Redding, CA 96001
             djlwjl©yahoo.com



            Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
            promised to help you deal with your creditors or to make payments to your creditors?
            Do not include any payment or transfer that you listed on line 16.

            •No
            o Yes. Fill in the details.
            Person Who Was Paid                                            Description and value of any property                     Date payment               Amount of
            Address                                                        transferred                                               or transfer was             payment
                                                                                                                                     made

            Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
            transferred in the ordinary course of your business or financial affairs?
            Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
            include gifts and transfers that you have already listed on this statement.
                 No
            o    Yes. Fill in the details.
            Person Who Received Transfer                                  Description and value of                   Describe any property or           Date transfer was
            Address                                                       property transferred                       payments received or debts         made
                                                                                                                     paid in exchange
            Person's relationship to you




     Official Form 107                                      Statement of Financial Affairs for individuals Filing for Bankruptcy                                        page 4
     Software Copyright (C) 1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                           Best Case Bankruptcy
Filed 02/18/20
       Debtor 1 Kyla Nicole Feuillardet
                                                                                    Case 20-20897                                                                   Doc 1
                                                                                                                     Case number    (if known)




             Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
             beneficiary? (These are often called asset-protection devices.)
             •No
             o        Yes. Fill in the details.
              Name of trust                                                    Description and value of the property transferred                  Date Transfer was
                                                                                                                                                  made
       ITht:           List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

             Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
             sold, moved, or transferred?
             Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
             houses, pension funds, cooperatives, associations, and other financial institutions.
             •No
             o     Yes. Fill in the details.
             Name of Financial Institution and                            Last 4 digits of              Type of account or     Date account was
             Address (Number, Street City State and ZIP                                                                                                Last balance
                                                                          account number                instrument             closed sold         before closing or
              Code)
                                                                                                                               moved or                     transfer
                                                                                                                               transferred

             Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
             cash, or other valuables?

             •No
             o     Yes. Fill in the details.
             Name of Financial Institution                                    Who else had access to it?             Describe the contents          Do you still
             Address (Number, Street Cityj State and ZIP Code)                Address (Number %street, City,                                        have it?
                                                                              StátendZIPCode).


            Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?


            o     Yes. Fill in the details.
             Name of Storage Facility                                         Who else has or had access             Describe the contents          Do you still
             Address (Number, Street City, State and ZIP Code)                to it?                                                                have it?
                                                                              Address (Number, Street City,
                                                                              State and ZIP Code)

      ITit            Identify Property You Hold or Control for Someone Else

            Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
            for someone.

            aN0
            o     Yes. Fill in the details.
             Owner's Name                                                     Where is the property?                 Describe the property                      Value
             Address (Number, Street City, State and ZIP Code)                (Number, Street City, State and ZIP
                                                                              Code)


      IiiTLi Give Details About Environmental Information

      For the purpose of Part 10, the following definitions apply:

      • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
          toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
          regulations controlling the cleanup of these substances, wastes, or material.
      • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
          to own, operate, or utilize it, including disposal sites.
      • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
          hazardous material, pollutant, contaminant, or similar term.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.



     Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                    Best Case Bsnkruptcy
Filed 02/18/20
       Debtor 1                                                                    Case 20-20897                                                                               Doc 1
                               Nicole Feuillardet                                                                        Case number   (if known)




                Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                      No
                0     Yes. Fill in the details.
                Name of site
                                                                               Governmental unit                             Environmental law, if you
                Address (Number, Street City State and ZIP Code)               Address (Number Street, City, State and                                         Date of notice
                                                                                                                             know it
                                                                               ZIP Code)


              Have you notified any governmental unit of any release of hazardous material?

             INo
             0 Yes. Fill in the details.
                Name of site                                                  Governmental unit
                Address (Number Street CIty, State and ZIP Code)                                                            Environmental law, if you          Date of notice
                                                                              Address (Number Street, City State and        know It
                                                                              ZIP Code)


             Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             •No
             o       Yes. Fill in the details.
              Case Title                                                      Court or agency
              Case Number                                                                                                Nature of the case                   Status of the
                                                                              Name
                                                                                                                                                              case
                                                                              Address (Number, Sfreei City,
                                                                              State and ZIP Code)

      I11I Give Details About Your Business or Connections to Any Business

            Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                    o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                    o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                    o A partner in a partnership
                    o An officer, director, or managing executive of a corporation
                    o An owner of at least 5% of the voting or equity securities of a corporation
            • No. None of the above applies. Go to Part 12.
            o   Yes. Check all that apply above and fill in the details below for each business.
             Business Name
                                                          Describe the nature of the business                                Employer Identification number
             Address
             (Number, Street, City, State and ZIP Code)                                                                      Do not include Social Security number or ITIN.
                                                                         Name of accountant or bookkeeper
                                                                                                                             Dates business existed

            Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
            institutions, creditors, or other parties.

            •No
            o       Yes. Fill in the details below
            Name                                                         Date Issued
            Address
            (Number, Street, City, State and ZIP Code)


    IflifrJSgn Below

    I have read the answers on this Statement of FinancialAffairs
                                                                    and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. § 152, 1341          and 3571.


                                                                                Signature of Debtor 2
     Signature of Debtor I

     Date    _t)2j t4 I9t..D                                                    Date
    Official Form 107
                                                           Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                                           page 6
    Software Copyright (C) 1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                              Best Case Bankruptcy
Filed 02/18/20
       Debtor 1
                                                                                  Case 20-20897                                                                            Doc 1
                      Kyla Nicole Feuillardet                                                                      Case number      (if known)




       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                    (Official Form 107)?
       • No
       o Yes

       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       DNo
       • Yes. Name of Person              Jeanine Lundgren                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official
                                                                                                                                                                   Form 119).




     Official Form 107                                       Statement of Financial Affairs for individuals Filing for Bankruptcy                                       page 7
     Software Copyright (c( 1996-2018 Best Case, LLC - wew.bestcase.com
                                                                                                                                                            Best Case Bankruptcy
Filed 02/18/20                                                                  Case 20-20897                                                                     Doc 1


       Debtor 1                  Kyla Nicole Feuillardet
                                 First Name                       Middle Name                Last Name
       Debtor 2
       (Spouse if, filing)       First Name                       Middle Name                Last Name

       United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if known)
                                                                                                                                     0 Check if this is an
                                                                                                                                        amended filing



      Official Form 108
      Statement of Intention for Individuals Filing Under Chapter 7                                                                                       12/15

     If you are an individual filing under chapter 7, you must fill out this form if:
         creditors have claims secured by your property, or
     • you have leased personal property and the lease has not expired.
     You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
             whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
             on the form

     If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

     Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

     Ii1             List Your Creditors Who Have Secured Claims

     1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
        information below.
         Identify the creditor and the property that is collateral  What do you intend to do with the property that     Did you claim the property
                                                                    secures a debt?                                    as eernpt on Schedule C?


         Creditors           Honda Financial Services                           o Surrender the property.                        0 No
         name:
                                                                                o Retain the property and redeem it.
         Description of
                                                                                o Retain the property and enter into a           • Yes
                               2015 Honda Civic 75,000 miles                       Reaffirmation Agreement.
         property
                                                                                • Retain the property and [explain]:
         securing debt:                                                          retain

     iiir           List Your Unexpired Personal Property Leases
     For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
     in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
     You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leasis                                                                       Will the lease be assumed?

     Lessors name:
                                                                                                                                No
     Description of leased
     Property:
                                                                                                                            o   Yes

     Lessors name:
                                                                                                                                No
     Description of leased
     Property:
                                                                                                                            o   Yes

     Lessors name:
                                                                                                                            ONo

    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                 Best Case Bankruptcy
Filed 02/18/20                                                                    Case 20-20897                                                                   Doc 1
       Debtor 1       Kyla Nicole Feuillardet                                                                   Case number   (if known)


       Description of leased
       Property:
                                                                                                                                           0 Yes
       Lessor's name:
       Description of leased                                                                                                               0 No
       Property:
                            j                                                                                                              0 Yes
       Lessors name:
       Description of leased                                                                                                               0 No
       Property:
                                                                                                                                           0 Yes
       Lessor's name:
       Description of leased                                                                                                               0 No
       Property:
                                                                                                                                           0 Yes
       Lessor's name:
       Description of leased                                                                                                               0 No
       Property:
                                                                                                                                           0 Yes



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
     property that is subject to an unexpired lease.

      x        J~rdI7
             Ky'la Nicole Feuillardet                                                             Signature of Debtor 2
             Signature of Debtor 1

            Date                                                                              Date




    Official Form 108                                            Statement of Intention for Individuals Filing Under Chapter 7                                page 2
    Software Copyright (c) 1996-2018 Best Case, LLC   -   ww'w.bestcasecom
                                                                                                                                                   Best Case Bankruptcy
Filed 02/18/20                                                                    Case 20-20897                                                                                   Doc 1


        Debtor 1             Kyla Nicole Feuillardet
       Debtor 2
       (Spouse, if filing)                                                                                       • 1. There is no presumption of abuse

       United States Bankruptcy Court for the: Eastern District of California                                            The calculation to determine if a presumption of abuse
                                                                                                                         applies will be made under Chapter 7 Means Test
       Case number                                                                                                        Calculation (Official Form 122A-2).
       (if known)
                                                                                                                         The Means Test does not apply now because of
                                                                                                                         qualified military service but it could apply later.

                                                                                                                 0 Check if this is an amended filing
      Official Form 122A - I
      Chapter 7 Statement of Your Current Monthly Income                                                                                                                        12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
      attach a separate sheet to this form. Include the line number to which the addItional Information applies. On the top of any additional pages, write your name and
      case number (If known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
      qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b) (2)
                                                                                                                            (OfficIal Form 122A-lSupp) with this form.
                    Calculate Your Current Monthly Income

                     t is your marital and filing status? Check one only.
                     ot married. Fill out Column A, lines 2-11.
     71:1 arried and your spouse                        is filing with you. Fill out both Columns A and B, lines 2-11.
             o Married and your spouse is NOT filing with you. You and your spouse are:
              o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                       penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                       living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
         ruii in meaverage montnly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. .11 U.S C. §
         101(1 OA) For exampI, if you are filing on September 15, the 6-month period would be March 1
         the 6 months,add the income for all C months and divide the total by 6.                            through August31. If the amountof your monthly income varied during
                                                                                 Fill in the result Do not include any income amount more than once. For example, if both
         spouses own the same rental property, put the income from that property in one column.only If you have nothing to report for any line, write $0 in the space.
                                                                                                                  Column A                  Column B
                                                                                                                  Debtor I                 IDebtor2 or
                                                                                                                                            non-fiIing Spouse
            Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
            payroll deductions).                                                                                 $           2,000.00       $
            Alimony and maintenance payments. Do not include payments from a spouse if
            Column B is filled in.                                                                               $                0.00      $
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                             $                0.00      $
            Net income from operating a business, profession, or farm
                                                                                            Debtor I
            Gross receipts (before all deductions)                                 $      0.00
            Ordinary and necessary operating expenses                             -$      0.00
            Net monthly income from a business, profession, or farm $                     0.00 Copy here -> $                     0.00      $
            Net income from rental and other real property
                                                                                           .Débtorl
            Gross receipts (before all deductions)                                 $      0.00
            Ordinary and necessary operating expenses                             -$      0.00
            Net monthly income from rental or other real property                 $       0.00   Copy here -> $                   0.00      $
            Interest, dividends, and royalties                                                                   $                0.00      $




    Official Form I 22A-1                                         Chapter 7 Statement of Your Current Monthly Income                                                       page 1
    Software Copyright (C) 1996-2018 Best Case,   LLC    www.besicase.com                                                                                      Best Case Bankruptcy
Filed 02/18/20                                                                    Case 20-20897                                                                                    Doc 1
        Debtor   i        Kyl a Nicole Feuillardet                                                               Case number (if known)



                                                                                                             Column A                     Column B
                                                                                                             Debtor I                     Debtor 2 or
                                                                                                                                          non-filing spouse
         8. Unemployment compensation
                                                                                                             $                  0.00      $
              Do not enter the amount if you contend that the amount received was a benefit under
              the Social Security Act. Instead, list it here:
                 Foryou                                            $                              0.00
                     For your spouse
             Pension or retirement income. Do not include any amount received that was a
             benefit under the Social Security Act.                                                          $                  0.00      $
             Income from all other sources not listed above. Specify the source and amount.
             Do not include any benefits received under the Social Security Act or payments
             received as a victim of a war crime, a crime against humanity, or international or
             domestic terrorism. If necessary, list other sources on a separate page and put the
             total below.
                                                                                                             $                  0.00      $
                                                                                                             $                  0.00      $
                             Total amounts from separate pages, if any.                                  +   $                  0.00      $

             Calculate your total current monthly income. Add lines 2 through 10 for
             each column. Then add the total for Column A to the total for Column B.                 $             0.0        +$
                                                                                                                                                       =   E1 00J
                                                                                                                                                           Total current monthly
                                                                                                                                                           income
                           Determine Whether the Means Test Applies to You

             Calculate your current monthly income for the year. Follow these steps:
             12a. Copy your total current monthly income from line 11


                         Multiply by 12 (the number of months in a year)
                                                                                                             -        Copy line 11 here=>
                                                                                                                                                       L    x 12
             1 2b. The result is your annual income for this part of the form                                                                   12b.                    0.00

             Calculate the median family income that applies to you. Follow these steps:

             Fill in the state in which you live.                                      CA

            Fill in the number of people in your household.
                                                                                L       2
            Fill in the median family income for your state and size of household.
                                                                                                                                                13.
            To find a list of applicable median income amounts, go online using the link specified in the separate instructions                                      162.1
            for this form. This list may also be available at the bankruptcy clerk's office.
            How do the lines compare?

            14a. • Line I 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                        Go to Part 3.
            1 4b.  0 Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of
                                                                                                            abuse is determined by Form 122A-2.
                        Go to Part 3 and fill out Form 122A-2.

            Is sign Below
                      By siqny'tg here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                     x
                          Kyla Nicole FeuiIlàrd                                   -
                          Signature of Debtor 1
             Date             f loqu
                         M/_____________
                         Va
                     If you checked line 14a, do NOT fill out or file Form 122A-2.
                     If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                                            Chapter 7 Statement of Your Current Monthly Income                                                   page 2
    Software Copyright     (C)   1996-2018 Best Case, LLC -wew.bestcase.com
                                                                                                                                                                Best Case Bankruptcy
Filed 02/18/20                                                                      Case 20-20897                                                                     Doc 1

       Debtor 1                      Kyla Nicole Feuillarclet
                                     First Name                       Middle Name                Last Name
       Debtor 2
       (Spouse, if filing)           First Name                      Middle Name                 Last Name

       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

       Case number                                                                                           Chapter 7
            (if known)




      Official Form 119
      Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                             12/15
     Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
     case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
     does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
     imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


                                     Notice to Debtor


     Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
     filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                    Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

                    •        whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                    •        whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                    •        whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                    •        whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                    •        what tax consequences may arise because a case is filed under the Bankruptcy Code;
                   •         whether any tax claims may be discharged;
                   •         whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                   •         how to characterize the nature of your interests in property or your debts; or
                   •         what procedures and rights apply in a bankruptcy case.


     The bankruptcy petition preparer   Jeanine Lundqren                                 has notified me of any maximum allowable fee before preparing any
     docurne9t for fili    ating any fee.


                                                    ng receipt of this notice
                                                                                                                                  Date    Ci2O    J
                                                                                                                                         MM/D /rt•Y




    Official Form 119                                          Bankruptcy Petition Preparers Notice, Declaration, and Signature                                     page 1
    Software Copyright   (C)   1996-2018 Best Case, LLC -www.bestcase.com                                                                              Best Case Bankruptcy
Filed 02/18/20
       Debtor 1
                                                                                              Case 20-20897                                                                                             Doc 1
                           Ky!a Nicole Feuillardet                                                                               Case number (if known)



                                      Declaration and Signature of the Bankruptcy Petition Preparer

       Under penalty of perjury, I declare that:

                                I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;
                                I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                                Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                    .           if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                                preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                                accepting any fee from the debtor.


       Jeanine Lundgren
        Printed name                                                          Title, if any                         Firm name, if it applies
        1574 West St.
        Redding, CA 96001                                                                                           5302462109
       Number, Street, City, State & ZIP Code                                                                       Contact phone

      I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
      (Check all that apply.)


       66   Voluntary Petition (Form 101)                                 II         Schedule I (Form 1061)                                    D     Chapter 11 Statement of Your Current Monthly
                                                                                                                                                     Income (Form 122B)
            Statement About Your Social Security Numbers
            (Form 121)
                                                                          LJ         Schedule J (Form 106J)
                                                                                     Declaration About an Individual Debtor's Schedules        fl    Chapter 13 Statement of Your Current Monthly
            Your Assets and Liabilities and Certain Statistical                      (Form 106Dec)                                                   Income and Calculation of Commitment Period
            Information (Form 106Sum)                                                                                                                (Form 122C-1)

          j Schedule A/B (Form I 06A/B)
                                                                          EJ         Statement of Financial Affairs (Form 107)
                                                                                                                                               0     Chapter 13 Calculation of Your Disposable Income
                                                                                     Statement of Intention for Individuals Filing Under             (Form 1 22C-2)
            Schedule C (Form 106C)                                                   Chapter 7 (Form 108)
                                                                                                                                               0     Application to Pay Filing Fee in Installments (Form
            Schedule D (Form 106D)                                        I1         Chapter 7 Statement of Your Current Monthly                     103A)
                                                                                     Income (Form 122A-1)
            Schedule E/F (Form 106E/F)                                                                                                         LII   Application to Have Chapter 7 Filing Fee Waived
            Schedule 0 (Form 1060)                                        0     Statement of Exemption from Presumption of                           (Form 103B)
                                                                                Abuse under § 707(b)(2) (Form 122A-lSupp)
            Schedule H (Form 106H)                                                                                                                   A list of names and addresses of all creditors
                                                                                 Chapter 7 Means Test Calculation (Form 1 22A-2)                     (creditor or mailing matrix)
                                                                                                                                               II    Other



      Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
      to which this declaration applies, the gnature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

                                                                                                  561 -78-8327                                               Date      3
      Signat9fre of bankruptby petition'fre             o?oy)cr, principal,                       Social Security number of person who signed                       MM/DD/YYYY
      resp sible person, orpartflI
                                                         I

        eanine Lundgren
      Printed name



                                                                                                                                                             Date
      Signature of bankruptcy petition preparer or officer, principal,                            Social Security number of person who signed                       MM/DD/YYYY
      responsible person, or partner



      Printed name




     Official Form 119                                           Bankruptcy Petition Preparers Notice, Declaration, and Signature                                                                     page 2
     Software Copyright                                                          I
                          (C)   1996-2018 Best Case, LLC - www.besicase.com                                                                                                            Best Case Bankruptcy
Filed 02/18/20
       B2800 (Form 2800) (12/15)                                                              Case 20-20897                                                                   Doc 1

                                                                                    United States Bankruptcy Court
                                                                                         Eastern District of California
            In   re    Kyla Nicole Feulliardet
                                                                                                                                Case No.
                                                                                                         Debtor(s)              Chapter      7

                                      DiSCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                                            [Must be filed with the petition if a banbuptcy petition preparer prepares the petition. 11 US.C.ç1I0(h)(2).J
          I.          Underill U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
                      prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
                      bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
                      be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
                      is as follows:

                      For document preparation services I have agreed to accept                                             $                       135.
                      Prior to the filing of this statement I have received                                                 $                       135.
                      Balance Due                                                                                                                   0.00
                                                                                                                            $
                      I have jrepared or caused to be prepared the following documents (itemize):
                      Chapter 7 bankruptcy petition and all related documents and forms.

                      and proyided the following services (itemize):
                      Type safle as above

                      The sou'rce of the compensation paid to me was:
                            1         Deltor               Other (specif'):

                      The souce of compensation to be paid to me is:
                      LI          Deltor             LI    Other(specif'):

                      The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
                      filed by ilie debtor(s) in this bankruptcy case.

                      To my khowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
                      case ex4pt as listed below:
         NAME                                                                       SOCIAL SECURITY NUMBER
                                                              / /1
                                                                                                    XXX-XX-XXXX
                                                                                    Social Security number of bankruptcy                                    Date
                                                                                    petition prep arer*
         Jeanine Lundgrn                                                            1574 West St.
                                                                                    Redding, CA 96001
         Printed name and tile, if any, of                                          Address
         Bankruptcy Petition Preparer


        *If the bankruptcypetition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
        or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

        A bankruptcy petit ion preparer's failure to comply with the provisions of title 11 and the Federal Rules ofBankruptcy Procedure may
        result in fines or imprisonment or both. 11 USC. § 110; 18 US.C. § 156




       Software Copyright       (C)   1996-2016 Best Case, LLC - www.bestcase.com
                                                                                                                                                               Best Case Bankruptcy
